Citation Nr: 1718025	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-32 929	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries to the feet.

2.  Entitlement to service connection for arthritis of the feet and ankles, to include as secondary to cold injuries to the feet.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Adam G. Werner, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army, Air Force, and Marine Corps from April 1964 to March 1966, November 1967 to March 1968, and May 1973 to February 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The case is currently under the jurisdiction of the VA RO in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In a October 2011 cover letter that accompanied the Veteran's VA Form 9, his representative indicated that the Veteran wished to have a local hearing before a local hearing official.  

The Board sent the Veteran a letter in April 2017 to clarify whether he wanted a hearing before a Veterans Law Judge.  The Veteran responded that he wanted a video teleconference hearing before the Board.  

As the Veteran has not been afforded that requested hearing before a Veterans Law Judge, remand is required for a videoconference hearing.

Accordingly, the case is REMANDED for the following actions:

Schedule a Board videoconference hearing before a Veterans Law Judge. Notify the Veteran of the time, date, and location of the hearing.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




